DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed JP 2017-172562 on September 7, 2017.  It is noted, however, that applicant has not filed a certified copy of this application as required by 37 CFR 1.55. 
Specification
The disclosure is objected to because of the following informalities: the WIPO publication number (WO2019049969) and date (03/14/2019) of the PCT application listed in paragraph [0001] should be listed as well.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the normal rotation of the rotor” on lines 18-19 should be rewritten to better reflect the earlier recitation of “the rotor is rotated normally” on lines 11-12 of the claim.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “at the release” on line 29 should be rewritten as “when releasing” to better reflect the earlier recitation of this phrase on line 27.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the limitation “the normal rotation of the rotor” on lines 19-20 should be rewritten to better reflect the earlier recitation of “the rotor is rotated normally” on lines 12-13 of the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the limitation “at the release” on line 30 should be rewritten as “when releasing” to better reflect the earlier recitation of this phrase on line 28.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 10 and their dependent claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an outside” on line 17.  It is not clear what component “an outside” is supposed to be “outside” of in this limitation. Thus, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
Claim 4 recites the limitation “the normal rotation of the roller”.  There is insufficient antecedent basis for this limitation since no ‘normal rotation’ for the ‘roller’ has been previously described.
Claim 7 recites the limitation “an outside” on line 18.  It is not clear what component “an outside” is supposed to be “outside” of in this limitation. Thus, Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
Claim 10 recites the limitation “the normal rotation of the roller”.  There is insufficient antecedent basis for this limitation since no ‘normal rotation’ for the ‘roller’ has been previously described.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a discharge unit” and “a closing unit” in Claim 1 on lines 16 & 18, and in Claim 7 on lines 17 & 19.
Examiner notes that it is not apparent or clear from the descriptors “discharge” or “closing” how these units would carry out their functional limitations “through which a priming solution supplied into the blood circuit is discharged to an outside” and “that generates a negative pressure in the squeezable tube at the normal rotation of the rotor of the blood pump by closing a region of the blood pump that is filled with the priming solution”, respectively.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on the Specification, “discharge unit” is interpreted as either “an overflow line extending from a top of the air-trap chamber” or “the distal end of the arterial blood circuit or the distal end of the venous blood circuit” as in paragraphs [0014] or [0015] of the Specification.
“closing unit” is interpreted as “an electromagnetic valve V1” as in paragraph [0048] of the Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner finds that other limitations “control unit” as in Claim 1 and “detecting unit” as in Claims 2-4 & 8-10 provide sufficient structure based on the general knowledge in the art, e.g. “controller” for “control unit’ and “detector” or “sensor” for “detecting unit”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7 & 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al., (“Sakamoto ‘686”, US 2009/0312686), in view of Sakamoto et al., (“Sakamoto ‘768”, US 2013/0150768), in further view of Matsuo et al., (“Matsuo”, US 2015/0217040).
Claims 1, 5, 6, 13 & 14 are directed to a blood purification apparatus, an apparatus or device type invention group.
Regarding Claims  1, 5, 6, 13 & 14, Sakamoto ‘686 discloses a blood purification apparatus, (See Abstract), comprising: 
a blood circuit including an arterial blood circuit and a venous blood circuit, (Arterial Blood Circuit 1 and Venous Blood Circuit 2, See Figure 1, See paragraph [0065]), and allowing a patient's blood to extracorporeally circulate from a distal end of the arterial blood circuit to a distal end of the venous blood circuit, (Connector a on end of Arterial Blood Circuit 1 through Circuit 1 to Dialyzer 3 to Venous Blood Circuit 2 to Connector b on end of Venous Blood Circuit 2, See Figure 1, See paragraphs [0065] & [0066]); 
a blood purification unit connected to a proximal end of the arterial blood circuit and to a proximal end of the venous blood circuit and that purifies the blood flowing through the blood circuit, (Dialyzer 3 connected to end of Arterial Blood Circuit 1 at 3a and connected to end of Venous Blood Circuit 2 at 3b, See Figure 1, and See paragraphs [0065] & [0066]); 
a squeezable tube connected to the arterial blood circuit, (Blood Pump 4 which includes squeezable tube on Arterial Line Circuit 1, See Figure 1, See paragraphs [0065] & [0066]); 
a blood pump formed of a peristaltic pump that delivers liquid by squeezing the squeezable tube, (Blood Pump 4 is depicted as peristaltic pump, See Figure 1, See paragraph [0065], [0066] & [0010]), the blood pump delivering the liquid from the distal end of the arterial blood circuit toward the blood purification unit when the rotor is rotated normally such that the roller moves in a lengthwise direction of the squeezable tube, (Pump 4, See Figure 1 or 6, See paragraphs [0066] & [0084]), the blood pump delivering the liquid from the blood purification unit toward the distal end of the arterial blood circuit when the rotor is rotated reversely such that the roller moves in the lengthwise direction of the squeezable tube, (Pump 4, See Figure 6, See paragraph [0084]); 
a discharge unit, (Venous Overflow Line 9, See Figure 1, and See paragraph [0067]), through which a priming solution supplied into the blood circuit, (Containing Means 7 with priming solution to Circuit 1, See Figure 2, See paragraph [0065]) is discharged to an outside, (See Figure 2, See paragraph [0076]); 
a closing unit for closing a region of the blood pump that is filled with the priming solution at the normal rotation of the rotor of the blood pump, (V1 or V2, See Figure 1 or 2, See paragraph [0071] & [0091]); and 
a control unit that controls the blood pump and the closing unit, (See paragraph [0072] & [0122]),
wherein the control unit executes 
a priming step in which the priming solution supplied into the blood circuit is discharged through the discharge unit while a flow route in the blood circuit is filled with the priming solution, (Containing Means 7 with priming solution to Circuit 1, See Figure 2 or 4, See paragraphs [0065] & [0076]); 
a normal rotation step in which, after the priming step, the region filled with the priming solution is closed by the closing unit, and the rotor of the blood pump is rotated normally until the roller of the blood pump releases the squeezable tube to generate a backflow, (See paragraphs [0078] & [0079]); 
a reverse rotation step in which, after the backflow is generated in the normal rotation step at the release of the squeezable tube by the roller of the blood pump, bubbles are moved by reversely rotating the rotor while disabling the closing by the closing unit, (See paragraph [0087]); and 
a discharge step in which the bubbles moved in the reverse rotation step are discharged through the discharge unit, (Bubbles trapped in Drip Chamber 5 or 6, discharged via Lines 8 or 9, See Figure 12, See paragraph [0087]).
Sakamoto ‘686 does not explicitly disclose a roller of the peristaltic pump while a rotor is driven to rotate the roller, having the rotor rotated normally such that the roller moves in a lengthwise direction of the squeezable tube and the rotor rotated reversely such that the roller moves in the lengthwise direction of the squeezable tube, or the closing unit generating a negative pressure in the squeezable tube.
Sakamoto ‘768 discloses a blood purification apparatus, (See Abstract, Sakamoto ‘768), where the closing unit generates a negative pressure in the squeezable tube, (V1 closes line in Saline Line 12 including Pump 2, See Figure 19, See paragraph [0153], Sakamoto ‘768).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purification apparatus of Sakamoto ‘686 by incorporating the closing unit generating a negative pressure in the squeezable tube as in Sakamoto ‘768 such that “the positive pressure is applied to the closed circuit after the negative pressure has been applied” and “thus, it is possible to prevent sucking in of air into the blood circuit through both tip ends of the arterial blood circuit and the venous blood circuit and thus to smoothly perform the blood purification treatment”, (See paragraph [0047], Sakamoto ‘768).  In addition, “it is possible to discharge air (including air bubbles in the dialysate) in the closed circuit from the overflow lines…during the priming step”, (See paragraph [0137], Sakamoto ‘768), “by applying a negative pressure”, (See paragraph [0112], Sakamoto ‘768).
Modified Sakamoto ‘686 does not explicitly disclose having the rotor rotated normally such that the roller moves in a lengthwise direction of the squeezable tube and the rotor rotated reversely such that the roller moves in the lengthwise direction of the squeezable tube.
Matsuo discloses a peristaltic pump in which the rotor rotated normally such that the roller moves in a lengthwise direction of the squeezable tube and the rotor rotated reversely such that the roller moves in the lengthwise direction of the squeezable tube, (Rotor 9 and Roller 10, in which Roller 10 moves along Tube 1a, See Figure 1 & 3, See paragraph [0013], [0044], [0082], Matsuo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purification apparatus of modified Sakamoto ‘686 by incorporating having the rotor rotated normally such that the roller moves in a lengthwise direction of the squeezable tube and the rotor rotated reversely such that the roller moves in the lengthwise direction of the squeezable tube as in Matsuo so that “the peristaltically-actuated tube” is “peristaltically actuated in a longitudinal direction such that a liquid therein is flowable in the liquid flow route”, (See paragraph [0001], Matsuo), applied to driving blood through a dialysis circuit for purifying the blood, (See paragraph [0045], Matsuo).
Additional Disclosures Included:
Claim 5: The blood purification apparatus according to Claim 1, wherein the venous blood circuit is provided with an air-trap chamber connected thereto, (Venous Drip Chamber 6 on Circuit 2, See Figure 1, See paragraph [0066]), and wherein the discharge unit is formed of an overflow line extending from a top of the air-trap chamber, (Venous Overflow Line 9 from top of Venous Drip Chamber 6, See Figures 1 & 2, See paragraph [0076]).
Claim 6: The blood purification apparatus according to Claim 1, wherein the discharge unit is formed of the distal end of the arterial blood circuit or the distal end of the venous blood circuit, (Priming Solution flows through distal end of Arterial Blood Circuit 1 to reach Venous Drip Chamber 6 on Circuit 2, See Figure 2, See paragraphs [0075] & [0076]) .
Claim 13: The blood purification apparatus according to Claim 4, wherein the venous blood circuit is provided with an air-trap chamber connected thereto, (Venous Drip Chamber 6 on Circuit 2, See Figure 1, See paragraph [0066]), and wherein the discharge unit is formed of an overflow line extending from a top of the air-trap chamber, (Venous Overflow Line 9 from top of Venous Drip Chamber 6, See Figures 1 & 2, See paragraph [0076]).
Claim 14: The blood purification apparatus according to Claim 4, wherein the discharge unit is formed of the distal end of the arterial blood circuit or the distal end of the venous blood circuit, (Priming Solution flows through distal end of Arterial Blood Circuit 1 to reach Venous Drip Chamber 6 on Circuit 2, See Figure 2, See paragraphs [0075] & [0076]).
Claims 7, 11, 12 & 15 are directed to a method of discharging bubbles from a blood purification apparatus, a method type invention group.
Regarding Claims  7, 11, 12 & 15, Sakamoto ‘686 discloses a method of discharging bubbles from a blood purification apparatus, the apparatus including, (See Abstract and See paragraph [0087]), comprising: 
a blood circuit including an arterial blood circuit and a venous blood circuit, (Arterial Blood Circuit 1 and Venous Blood Circuit 2, See Figure 1, See paragraph [0065]), and allowing a patient's blood to extracorporeally circulate from a distal end of the arterial blood circuit to a distal end of the venous blood circuit, (Connector a on end of Arterial Blood Circuit 1 through Circuit 1 to Dialyzer 3 to Venous Blood Circuit 2 to Connector b on end of Venous Blood Circuit 2, See Figure 1, See paragraphs [0065] & [0066]); 
a blood purification unit connected to a proximal end of the arterial blood circuit and to a proximal end of the venous blood circuit and that purifies the blood flowing through the blood circuit, (Dialyzer 3 connected to end of Arterial Blood Circuit 1 at 3a and connected to end of Venous Blood Circuit 2 at 3b, See Figure 1, and See paragraphs [0065] & [0066]); 
a squeezable tube connected to the arterial blood circuit, (Blood Pump 4 which includes squeezable tube on Arterial Line Circuit 1, See Figure 1, See paragraphs [0065] & [0066]); 
a blood pump formed of a peristaltic pump that delivers liquid by squeezing the squeezable tube, (Blood Pump 4 is depicted as peristaltic pump, See Figure 1, See paragraph [0065], [0066] & [0010]), the blood pump delivering the liquid from the distal end of the arterial blood circuit toward the blood purification unit when the rotor is rotated normally such that the roller moves in a lengthwise direction of the squeezable tube, (Pump 4, See Figure 1 or 6, See paragraphs [0066] & [0084]), the blood pump delivering the liquid from the blood purification unit toward the distal end of the arterial blood circuit when the rotor is rotated reversely such that the roller moves in the lengthwise direction of the squeezable tube, (Pump 4, See Figure 6, See paragraph [0084]); 
a discharge unit, (Venous Overflow Line 9, See Figure 1, and See paragraph [0067]), through which a priming solution supplied into the blood circuit, (Containing Means 7 with priming solution to Circuit 1, See Figure 2, See paragraph [0065]) is discharged to an outside, (See Figure 2, See paragraph [0076]); 
a closing unit for closing a region of the blood pump that is filled with the priming solution at the normal rotation of the rotor of the blood pump, (V1 or V2, See Figure 1 or 2, See paragraph [0071] & [0091]); and 
wherein the method comprising:
a priming step in which the priming solution supplied into the blood circuit is discharged through the discharge unit while a flow route in the blood circuit is filled with the priming solution, (Containing Means 7 with priming solution to Circuit 1, See Figure 2 or 4, See paragraphs [0065] & [0076]); 
a normal rotation step in which, after the priming step, the region filled with the priming solution is closed by the closing unit, and the rotor of the blood pump is rotated normally until the roller of the blood pump releases the squeezable tube to generate a backflow, (See paragraphs [0078] & [0079]); 
a reverse rotation step in which, after the backflow is generated in the normal rotation step at the release of the squeezable tube by the roller of the blood pump, bubbles are moved by reversely rotating the rotor while disabling the closing by the closing unit, (See paragraph [0087]); and 
a discharge step in which the bubbles moved in the reverse rotation step are discharged through the discharge unit, (Bubbles trapped in Drip Chamber 5 or 6, discharged via Lines 8 or 9, See Figure 12, See paragraph [0087]).
Sakamoto ‘686 does not explicitly disclose a roller of the peristaltic pump while a rotor is driven to rotate the roller, having the rotor rotated normally such that the roller moves in a lengthwise direction of the squeezable tube and the rotor rotated reversely such that the roller moves in the lengthwise direction of the squeezable tube, or the closing unit generating a negative pressure in the squeezable tube.
Sakamoto ‘768 discloses a blood purification apparatus, (See Abstract, Sakamoto ‘768), where the closing unit generates a negative pressure in the squeezable tube, (V1 closes line in Saline Line 12 including Pump 2, See Figure 19, See paragraph [0153], Sakamoto ‘768).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purification apparatus of Sakamoto ‘686 by incorporating the closing unit generating a negative pressure in the squeezable tube as in Sakamoto ‘768 such that “the positive pressure is applied to the closed circuit after the negative pressure has been applied” and “thus, it is possible to prevent sucking in of air into the blood circuit through both tip ends of the arterial blood circuit and the venous blood circuit and thus to smoothly perform the blood purification treatment”, (See paragraph [0047], Sakamoto ‘768).  In addition, “it is possible to discharge air (including air bubbles in the dialysate) in the closed circuit from the overflow lines…during the priming step”, (See paragraph [0137], Sakamoto ‘768), “by applying a negative pressure”, (See paragraph [0112], Sakamoto ‘768).
Modified Sakamoto ‘686 does not explicitly disclose having the rotor rotated normally such that the roller moves in a lengthwise direction of the squeezable tube and the rotor rotated reversely such that the roller moves in the lengthwise direction of the squeezable tube.
Matsuo discloses a peristaltic pump in which the rotor rotated normally such that the roller moves in a lengthwise direction of the squeezable tube and the rotor rotated reversely such that the roller moves in the lengthwise direction of the squeezable tube, (Rotor 9 and Roller 10, in which Roller 10 moves along Tube 1a, See Figure 1 & 3, See paragraph [0013], [0044], [0082], Matsuo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purification apparatus of modified Sakamoto ‘686 by incorporating having the rotor rotated normally such that the roller moves in a lengthwise direction of the squeezable tube and the rotor rotated reversely such that the roller moves in the lengthwise direction of the squeezable tube as in Matsuo so that “the peristaltically-actuated tube” is “peristaltically actuated in a longitudinal direction such that a liquid therein is flowable in the liquid flow route”, (See paragraph [0001], Matsuo), applied to driving blood through a dialysis circuit for purifying the blood, (See paragraph [0045], Matsuo).
Additional Disclosures Included:
Claim 11: The method of discharging bubbles from the blood purification apparatus according to Claim 7, wherein the venous blood circuit is provided with an air-trap chamber connected thereto, (Venous Drip Chamber 6 on Circuit 2, See Figure 1, See paragraph [0066]), and wherein the discharge unit is formed of an overflow line extending from a top of the air-trap chamber, (Venous Overflow Line 9 from top of Venous Drip Chamber 6, See Figures 1 & 2, See paragraph [0076]).
Claim 12: The method of discharging bubbles from the blood purification apparatus according to Claim 10, wherein the discharge unit is formed of the distal end of the arterial blood circuit or the distal end of the venous blood circuit, (Priming Solution flows through distal end of Arterial Blood Circuit 1 to reach Venous Drip Chamber 6 on Circuit 2, See Figure 2, See paragraphs [0075] & [0076]).
Claim 15: The method of discharging bubbles from the blood purification apparatus according to Claim 10, wherein the venous blood circuit is provided with an air-trap chamber connected thereto, (Venous Drip Chamber 6 on Circuit 2, See Figure 1, See paragraph [0066]), and wherein the discharge unit is formed of an overflow line extending from a top of the air-trap chamber, (Venous Overflow Line 9 from top of Venous Drip Chamber 6, See Figures 1 & 2, See paragraph [0076]).
Claim(s) 2-4 & 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto ‘686 in view of Sakamoto ‘768” in further view of Matsuo and in further view of Gronau et al., (“Gronau”, US 2013/0126404).
Claims 2-4 are directed to a blood purification apparatus, an apparatus or device type invention group.
Regarding Claims 2-4, modified Sakamoto ‘686 discloses the blood purification apparatus according to Claim 1, but does not disclose further comprising a detecting unit that detects a position where the roller of the blood pump releases the squeezable tube.
Gronau discloses a blood purification apparatus, (See paragraph [0020], Gronau), further comprising a detecting unit that detects a position where the roller of the blood pump releases the squeezable tube, (See paragraph [0030], [0045] & [0026], Gronau).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Sakamoto ‘686 by incorporating 
further comprising a detecting unit that detects a position where the roller of the blood pump releases the squeezable tube
as in Gronau because “it is particularly advantageous that now a particular simple monitoring of the occlusion of a hose roller pump is possible” so that “possible blood damage due to an incompletely occluding rotor of the hose roller pump can thus be recognized fast and reliably”, (See paragraph [0013], Gronau), and “there is furthermore an increase in safety since the pump function can be directly monitored”, (See paragraph [0015], Gronau).
Additional Disclosures Included:
Claim 3: The blood purification apparatus according to Claim 2, wherein the detecting unit is formed of a position-detecting unit that detects a position of the roller, (See paragraph [0030], [0045] & [0026], Gronau).
Claim 4: The blood purification apparatus according to Claim 2, wherein the detecting unit is formed of a pressure-detecting unit that detects a pressure in the blood circuit, the pressure changing with the normal rotation of the roller, (See paragraph [0016], [0019] & [0026], Gronau).
Claims 8-10 are directed to a method of discharging bubbles from a blood purification apparatus, a method type invention group.
Regarding Claims 8-10, modified Sakamoto ‘686 discloses the method of discharging bubbles from the blood purification apparatus according to Claim 7, but does not disclose wherein the blood purification apparatus further includes a detecting unit that detects a position where the roller of the blood pump releases the squeezable tube.
Gronau discloses a blood purification apparatus, (See paragraph [0020], Gronau), wherein the blood purification apparatus further includes a detecting unit that detects a position where the roller of the blood pump releases the squeezable tube, (See paragraph [0030], [0045] & [0026], Gronau).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Sakamoto ‘686 by incorporating 
further comprising a detecting unit that detects a position where the roller of the blood pump releases the squeezable tube
as in Gronau because “it is particularly advantageous that now a particular simple monitoring of the occlusion of a hose roller pump is possible” so that “possible blood damage due to an incompletely occluding rotor of the hose roller pump can thus be recognized fast and reliably”, (See paragraph [0013], Gronau), and “there is furthermore an increase in safety since the pump function can be directly monitored”, (See paragraph [0015], Gronau).
Additional Disclosures Included:
Claim 9: The method of discharging bubbles from the blood purification apparatus according to Claim 8, wherein the detecting unit is formed of a position-detecting unit that detects a position of the roller, (See paragraph [0030], [0045] & [0026], Gronau).
Claim 10: The method of discharging bubbles from the blood purification apparatus according to Claim 8, wherein the detecting unit is formed of a pressure-detecting unit that detects a pressure in the blood circuit, the pressure changing with the normal rotation of the roller, (See paragraph [0016], [0019] & [0026], Gronau).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779